Appeal from a judgment of the Supreme Court (Lewis, J.), entered July 12, 1995 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, an inmate at Clinton Correctional Facility in Clinton County, commenced this habeas corpus proceeding to challenge the legality of search warrants obtained in connection with his underlying criminal convictions. Inasmuch as petitioner failed to raise these claims on direct appeal or by a motion pursuant to CPL article 440, we find that Supreme Court properly dismissed the petition (see, People ex rel. Sneed v Lacy, 217 AD2d 731, lv denied 86 NY2d 708; People ex rel. Armstrong v Hanslmaier, 211 AD2d 938, lv denied 85 NY2d 807) and affirm its judgment.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.